Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 1 of 57 PageID: 48653




                                  Exhibit X
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 2 of 57 PageID: 48654


                           DONNETTE WENGER - 03/12/2018                          ·




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 3 of 57 PageID: 48655


                           DONNETTE WENGER - 03/12/2018           Pages 193..196




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 4 of 57 PageID: 48656


                           DONNETTE WENGER - 03/12/2018           Pages 197..200




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 5 of 57 PageID: 48657


                           DONNETTE WENGER - 03/12/2018           Pages 201..204




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 6 of 57 PageID: 48658


                           DONNETTE WENGER - 03/12/2018           Pages 205..208




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 7 of 57 PageID: 48659


                           DONNETTE WENGER - 03/12/2018           Pages 209..212




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 8 of 57 PageID: 48660


                           DONNETTE WENGER - 03/12/2018           Pages 213..216




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 9 of 57 PageID: 48661


                           DONNETTE WENGER - 03/12/2018           Pages 217..220




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 10 of 57 PageID:
                                  48662

                        DONNETTE WENGER - 03/12/2018           Pages 221..224




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 11 of 57 PageID:
                                  48663

                        DONNETTE WENGER - 03/12/2018           Pages 225..228




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 12 of 57 PageID:
                                  48664

                        DONNETTE WENGER - 03/12/2018           Pages 229..232




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 13 of 57 PageID:
                                  48665

                        DONNETTE WENGER - 03/12/2018           Pages 233..236




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 14 of 57 PageID:
                                  48666

                        DONNETTE WENGER - 03/12/2018           Pages 237..240




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 15 of 57 PageID:
                                  48667

                        DONNETTE WENGER - 03/12/2018           Pages 241..244




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 16 of 57 PageID:
                                  48668

                        DONNETTE WENGER - 03/12/2018           Pages 245..248




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 17 of 57 PageID:
                                  48669

                        DONNETTE WENGER - 03/12/2018           Pages 249..252




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 18 of 57 PageID:
                                  48670

                        DONNETTE WENGER - 03/12/2018           Pages 253..256




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 19 of 57 PageID:
                                  48671

                        DONNETTE WENGER - 03/12/2018           Pages 257..260




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 20 of 57 PageID:
                                  48672

                        DONNETTE WENGER - 03/12/2018           Pages 261..264




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 21 of 57 PageID:
                                  48673

                        DONNETTE WENGER - 03/12/2018           Pages 265..268




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 22 of 57 PageID:
                                  48674

                        DONNETTE WENGER - 03/12/2018           Pages 269..272




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 23 of 57 PageID:
                                  48675

                        DONNETTE WENGER - 03/12/2018           Pages 273..276




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 24 of 57 PageID:
                                  48676

                        DONNETTE WENGER - 03/12/2018           Pages 277..280




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 25 of 57 PageID:
                                  48677

                        DONNETTE WENGER - 03/12/2018           Pages 281..284




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 26 of 57 PageID:
                                  48678

                        DONNETTE WENGER - 03/12/2018           Pages 285..288




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 27 of 57 PageID:
                                  48679

                        DONNETTE WENGER - 03/12/2018           Pages 289..292




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 28 of 57 PageID:
                                  48680

                        DONNETTE WENGER - 03/12/2018           Pages 293..296




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 29 of 57 PageID:
                                  48681

                        DONNETTE WENGER - 03/12/2018           Pages 297..300




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 30 of 57 PageID:
                                  48682

                        DONNETTE WENGER - 03/12/2018           Pages 301..304




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 31 of 57 PageID:
                                  48683

                        DONNETTE WENGER - 03/12/2018           Pages 305..308




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 32 of 57 PageID:
                                  48684

                        DONNETTE WENGER - 03/12/2018           Pages 309..312




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 33 of 57 PageID:
                                  48685

                        DONNETTE WENGER - 03/12/2018           Pages 313..316




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 34 of 57 PageID:
                                  48686

                        DONNETTE WENGER - 03/12/2018           Pages 317..320




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 35 of 57 PageID:
                                  48687

                        DONNETTE WENGER - 03/12/2018           Pages 321..322




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 36 of 57 PageID:
                                  48688

                                      DONNETTE WENGER - 03/12/2018                                              i1
                                 103                       2008
                 $                284:7,10                  226:5,23 233:1,6,14                        3
                                                            234:4,16 235:8,15
                                 104
   $1,389,290.62                                            236:12,15,16,23 267:22     30-something
                                  289:1,4 291:3 292:3
       280:6                                                269:6,15 270:18 271:15         279:4
                                  293:9
                                                            280:16 281:14,21 282:1,
   $120,000                      105                        6 286:7,19                 35
       276:24                     299:7,11,14                                              286:22 287:4
                                                           2009
   $149,129.69                   106                        233:1,6,15 234:4 236:12,   3rd
       278:9                      299:8,12 301:21 302:12    17,23 267:22 269:6,15          286:19
   $150,000                                                 270:18 281:20,22 296:12
                                 11                         302:13,16 303:3
       282:11                     263:9 264:24 265:10                                                  4
   $23,379.52                                              2010
                                 12                         226:24 227:3 242:8         4
       278:14                     214:9 216:11,12,14
                                                            281:20                         262:24 264:8,10,11
   $24,721                        263:13 269:17 270:1,7
                                                                                           274:22
       277:14                                              2011
                                 12:40                      226:24,25 227:3 242:8      40
   $25,000                        319:21
                                                            281:20,22 310:12               284:24
       300:17,19,24 301:6,9      13th                      2012                        43
   $26,611.25                     302:13,16
                                                            281:20,22                      286:14,18
       277:22                    14                        2016                        45
   $36,250                        214:9
                                                            280:23                         222:7
       277:10                    17                        2017
   $4,404.42                      202:18 214:10 287:4,6
                                                            202:1 203:8 205:17                         5
       277:6                     18                         206:6 207:8,12 208:21
   $5,307                         291:2,5                   209:4,23 210:15 211:20     5
       276:2                                                212:15 216:8,23 218:10         290:2,10 294:11
                                 19                         221:3,19 223:9,17
   $62,227.51                     292:2,6,22                229:12 247:10 254:23       502
       277:8                                                286:5,21 304:24 308:7,         313:17 319:3
                                 1974
   $63,447.96                     291:15                    12                         502(d)
       277:20                                              2018                            213:2,15 215:6,17
                                 1980
                                  291:15                    260:24 261:2,17                304:14 305:6,25 310:24
                                                                                           311:21 315:23 316:10
                 1               1983                      21                              317:2
                                  292:8                     294:6,9
   1                                                       22nd
       262:18 263:23,25 264:1
                                 1988                                                                  6
                                  294:11                    271:15
       291:7
                                 1992                      23                          6
   10                                                                                      202:18
                                  270:2,9                   290:8
       216:14 263:4 264:17
       294:12 303:3              1993                      24th                        62
                                  270:3,9                   286:17                         202:14,17
   100
       278:14                    1996                      25                          62,540
                                  270:10                    287:4                          291:16
   101
       278:16                                              29                          63
                                               2            260:24 261:2,17 289:24         260:18,20,23,24 261:13,
   102                                                      290:3,4                        16 262:8,15 274:19
       274:15 275:15,22 278:17
       279:14                    20                                                    64
                                  293:9,18                                                 260:19,21,23 261:2,13,



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 37 of 57 PageID:
                                  48689

                                  DONNETTE WENGER - 03/12/2018                                           i2
    16 262:8                 83                         206:8                     allowing
                              277:11                                               213:1
   65                                                  address
    271:11,14                                           205:5 211:11 230:2        allows
                                          9             232:21 244:25              258:11
   66
    274:14 275:15,17 276:7                             admitted                   amount
    278:20 279:2,18 280:15   90                         291:11                     237:8 251:19 252:10
                              277:24 292:13 293:1                                  270:17 273:7 274:1,5
   67                                                  advice
                             91                                                    276:2 277:10 280:5
    275:21,23 279:14                                    255:23 305:16,20 314:17
                              277:25                                               283:8,18 285:1,3 295:4,
   68                                                  advise                      19,21 296:3,15 298:7,12
    276:4                                               283:1
                                          A                                       amounts
   69                                                  advised                     279:22 283:15
    276:9                                               202:3 223:14 224:10
                             A-BEST                                               analyzed
   6th                        275:24 279:20            advising                    282:24 292:9 294:14
    203:8                                               224:14
                             abide                                                answer
                              213:24                   affairs                     198:12 200:7 203:5
                7                                       229:7                      205:24 210:18,24 211:13
                             able
                                                                                   212:20 213:4,8,17
                              242:1 243:18,21 244:7    affect
   70                                                                              214:11,17,22 215:8,15,
                              245:10 311:11             251:19
    276:10                                                                         18 216:5,18 217:2,21
                             abundantly                ago                         218:12 220:11 221:6,12
   71                         290:18                    200:23 204:15 205:20       222:21,25 223:12,14
    276:13                                              218:2,5 229:11 241:4       224:19,21 230:6 231:25
                             accept
   72                                                   245:4 261:23 274:23        234:18 236:9 237:11,19
                              237:15 271:22 272:6,20
    276:14                                              288:19 302:7 307:19        238:4,21 239:6 240:4,14
                              273:11,14
                                                                                   241:17 243:13,15,18,20,
   73                        account                   agree                       21 244:3,5,7,8,20,22
    276:17                                              213:3 215:6 241:10         245:3 246:6 247:18
                              232:6,17 233:4
                                                        288:3                      248:3 249:11 250:6,13,
   75                        accumulated
    276:21                                             agreed                      19 251:6,12,22 252:2
                              227:16,18
                                                        199:17                     253:5,12,23 254:3,12
   76                        accurate                                              255:16 256:10,16,24
    276:23                    279:24
                                                       agreement                   257:18,19,25 258:9,22
                                                        306:20                     259:6,24 270:13,21
   77                        accurately
                                                       Akron                       272:9,24 273:18,23
    276:25                    201:3
                                                        291:18                     275:5 279:16 280:1,10
   78                        acknowledging                                         281:17 282:21 283:10,20
    277:2                     307:9
                                                       alive                       284:3 285:11 286:3
                                                        226:3                      287:8,10,17,21 288:1,6,
   79                        action
                                                       allegations                 11 289:22 290:25
    277:4                     311:16
                                                        247:11                     291:14,25 292:19 293:7
                             active                                                294:25 295:8,16,24
                8             267:22 282:1
                                                       alleged                     296:6,18 297:16 298:9,
                                                        247:15,25 248:10           17,18,23 300:9 301:2
                             activity                                              303:18 304:1,11,14
   80                                                  alleges
                              236:16                                               305:7,10 306:1,4 311:1,
    277:6                                               297:8,12,23
                             actual                                                3,21 313:19,20 315:24
   81                                                  allow                       316:1,10 317:4 319:3,9
                              307:4
    277:7                                               215:6,18 313:18
                             added                                                answered
   82                                                  allowed                     213:1,16 215:13 223:8
                              280:11
    277:9                                               198:11,17                  261:20
                             addition



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 38 of 57 PageID:
                                  48690

                               DONNETTE WENGER - 03/12/2018                                               i3
   answering                 areas                       asking                       215:21 216:20 217:18
    311:1                     198:15,21                   211:10,14 214:23 217:21     223:1,15 244:1,19
                                                          218:13 219:1 232:25         312:20 313:16 315:22
   answers                   argued
                                                          236:11 238:24 243:8
    260:25 261:19 274:19      302:20                                                 attorneys
                                                          252:5,6,8 258:2,7 268:20
    285:24 319:1                                                                      211:24 212:1 218:7
                             Armstrong                    272:20 287:5 298:15,16
                                                                                      228:8 232:5,14 234:13
   anthrophyllite             276:9,11 277:21             304:9 319:2
                                                                                      245:22 246:1 247:19,20
    294:17
                             asbestos                    asks                         259:14
   anybody                    208:14 223:19 224:3,16      263:9 264:2
                                                                                     attorneys'
    204:23 207:11 211:15      226:10,15 227:14 228:17
                                                         Assaf                        278:21
    212:14 231:7 235:5,21     232:8,19 234:5 235:6,14,
                                                          212:23,24,25
    236:5 310:17              23 236:7,23 237:5,17                                   August
                              238:1,16 239:3,20 240:1,   asserted                     302:13,16 303:3
   anyway
                              12,24 246:3,11,14,20,24     198:22 305:9 306:3,19
    252:21 304:17                                                                    automatically
                              247:7 249:4,9,14,21         311:2 315:25
                                                                                      227:11
   APG                        250:21 251:4,20,25
                                                         assist
    276:4 279:20              260:6,9 264:14,22                                      autopsy
                                                          242:2
                              265:18 266:1,9 267:6,12,                                227:10
   apologize                  23 268:12 269:23           assistance
    202:9
                              270:10,24 272:19 273:2,
                                                                                     avoid
                                                          199:1
                                                                                      252:19
   appeal                     15 275:24 276:5,18,20
                              278:8 279:12 281:13
                                                         assistant
    199:10                                                                           aware
                                                          205:10 206:12,17 207:15
                              282:3,14,18 283:7,17                                    203:7,11 208:1 226:22
   apple                      284:1,14 285:8 286:7,20
                                                          294:10
                                                                                      233:2 240:19 269:11
    218:23                    288:15 289:5,19 290:1,     associate                    279:11 288:13 300:23
   applied                    10 291:23 292:11,13,17      287:10                      305:18 309:17
    266:17                    293:5,21,25 294:15,16,
                              22 295:6 297:5,20 299:2    associated
   apply                      300:6,25 301:24 303:3,5,    205:16                                  B
    272:10,14                 12,24 311:24               Associates
   appreciate                                             292:10                     Babcock
                             asbestos-containing                                      276:14
    201:1                     283:4,14 290:20 291:12,    assume
   appropriate                17 311:24                   199:20 201:5,9             back
    260:2                                                                             198:7 200:1 206:11
                             asbestos-formed             attachment                   216:2 219:24,25 223:8
   approved                   293:16                      205:5                       224:12 227:19 234:2
    217:15                   aside                                                    242:18 252:25 274:16,18
                                                         attempt
   approximately              203:13                      292:4                       280:16 281:3 291:2
    298:6                                                                             304:6,13,18 308:9
                             asked                       attention
   April                      201:5,7 203:21,25 210:3,    286:22                     Bacon
    200:2 201:21 202:1,18     11,20 211:13 213:22                                     289:10,13
                              214:3,8 215:12 216:16      attorney
    203:8 205:17 206:6                                                               bad
                              217:20,25 221:10,13         204:25 224:5 227:12
    207:8,12 208:21 209:23                                                            230:25
                              223:17 225:17 229:19        230:19 237:3 239:8,12
    210:15 211:20 212:15
                              230:2,5 233:21 241:12       246:15 249:13,16,17        ballot
    216:8,23 218:10 221:2,
                              243:15 245:21,22 247:5,     255:20 258:14,15 259:18     207:22,25 208:3,5,6,10
    19 223:8,17 225:15
                              10 249:3 252:12 256:18      264:16 266:20 279:2
    228:20 229:12 230:1,21                                                           ballots
                              257:20 258:25 260:5         281:23 283:1 295:10
    247:10 254:23 261:11                                                              208:14
                              262:20 273:25 274:4         296:24 298:14,19
    286:5,21 304:24 308:7,
    12 318:20                 288:18 295:11,18 298:25    attorney's                  bankruptcies
                              301:6 302:7 304:25          255:23 258:14               272:11
   area                       307:15 316:22 318:7,25
    212:21                                               attorney-client             bankruptcy
                              319:5,6
                                                          211:7 213:9 214:24          209:11 227:15 234:5,24



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 39 of 57 PageID:
                                  48691

                                     DONNETTE WENGER - 03/12/2018                                           i4
    235:3,16 236:2,3 246:20,    11 216:17,23 217:1          293:18 299:21             228:12
    24 255:5,11,18,25 256:5,    218:3,8,9,24 219:2
                                                           brand                     carried
    12 279:12 281:1,9 282:6     221:1,3,20 222:9,13,16
                                                            226:20 287:23             250:21
                                223:5 224:6,8 225:1,4,
   based
                                11,19 226:6,9,18 227:6,    break                     carry
    199:7 255:5,19 256:19
                                7,24 228:2,18,23 231:6,     200:7 201:14 215:24       306:20
    257:20 280:4
                                7,14 233:10,11,24 234:2,    218:17 304:4
                                                                                     case
   BASF                         4,8,15,20 235:5,15,20,21
                                236:5,21 237:3,6,13,14,
                                                           breaks                     198:5 201:22 202:19
    199:4,20 241:23 242:16
                                                            201:12                    203:16 204:6,8 206:19
    245:6,18 248:4 251:24       21,24 238:14 239:1,8,18,
                                                                                      207:23 209:14 211:6
    252:6,10 261:1 264:4,21     23 240:8,10,22 241:13,     brief
                                                                                      213:7 215:11,20 216:17,
    265:4,7,22 266:9 268:10     15,20,22 242:3,11,14,19     251:8 267:9,25 268:10
                                                                                      24 218:1 221:4,17 223:6,
    269:22 270:17,25 274:24     243:2,5,17,19,23,24         289:6 290:15 292:22
                                                                                      19 224:1,3,15,16 226:10,
    296:1,3,9,14 297:8,12,25    244:10,16 245:4,13
    298:2,3,5 311:6,9,12        246:9,13,25 247:6,22,23    briefing                   24,25 227:5,14 228:17
                                                            265:15                    229:9,22 230:9,13 232:8,
    312:14 316:20               248:14,15 249:22 255:4,
                                                                                      19,22 233:1,6,14 234:5
                                24 256:4 258:12 260:11     briefly
   BASF's                       264:16 265:20,21,24
                                                                                      235:6,8,14,18,23 236:7,
                                                            203:14 307:15
    199:7 261:3 262:16                                                                15,23 237:5,7,17 238:1,
                                266:1,4,8 267:4,9,24,25
    265:16,25 267:5,11                                     brought                    2,9,16,17 239:3,4,20
                                268:5,10,18,24 269:9,12,
    268:1,19 269:7,14 270:7                                 232:4                     240:1,12,24 241:16,25
                                21 270:15,24 271:16,21
    274:20 279:18                                                                     242:2,7 243:3,12 244:11
                                272:4,18 273:3,11,13,20,   Bruce                      245:6,10,16,18 246:1,4,
   basically                    25 284:12 285:24 287:5,     299:25                    11,14,20,24 247:7 249:4,
    282:1 307:10 308:4          6 289:10,19,24 290:8,15
                                                           bullets                    5,8,9,16,20,21,25 250:4,
                                291:5 292:7,15,22
   basis                        293:24 294:20 295:2,11,     270:2,6                   11,17 251:20 252:10,13
    198:12 248:6 280:12                                                               253:3,8 254:1,9,15,17
                                18 297:24 298:20,25        bunch
    301:5 318:13                                                                      260:7,14 263:2,7,10,15
                                300:23 301:5,9,13           274:9                     264:4,14,22 265:3,7,18,
   Bates                        304:23 305:1,12,17,23
                                                           Bureau                     22 266:2,10 267:6,12,23
    284:20,23 299:18            306:10,13,15,24 307:7,
                                                            303:7                     268:12 269:4,23 270:10,
                                12,22,23 308:6,14,20,22
   begins                                                                             24 272:19 273:2,15
                                309:4,14,18,23 310:8,17,
    291:10 292:4 293:13                                                               279:6,12 280:21 281:14
                                22 311:14 312:7,18,23                 C
    294:7 300:12                                                                      284:14 285:9 286:7,20
                                313:5,8,13 314:8,12,15,
                                                                                      287:13 288:15 289:5,19
   behalf                       23 315:4,7,12,20 317:8,
                                                           call                       290:1,10,16 295:12
    198:3 232:14 267:10         11,13,18,20,23 318:8,17
                                                            205:20 206:3,10,20,25     297:8,24 298:15 299:2,4
    275:4,20 281:10 284:16     Bevan's                      220:6,18,22 228:10        300:7,20 301:24 302:2,5,
   believe                      227:20 228:6 264:20         235:11 305:4 313:9,10,    18 303:14,21 305:15,17,
    204:4 207:15,17 208:16,     266:20 293:18 301:15        11,13 314:8,21 315:7      19,21 307:3,10,18
    24 212:4,23 215:12          307:1 310:9                 317:17                    309:20 310:10,15 311:7,
    225:5 227:2 228:20                                                                11,17,19,22 312:8,13,14
                               Bill                        called
    229:21 234:11 242:5                                                               313:25 314:7,13 315:5
                                198:1 219:21                285:14,18,22 289:5
    261:10,13 275:15 279:3                                                            316:4,5,7,12,13,16
    288:16 296:9 311:7         bit                         calling                    317:20,23 318:14
                                203:23 214:2 311:15         220:5 230:10 231:18
   believed                                                                          cases
                                                            238:10
    259:20                     bites                                                  208:14 273:12 300:2
                                218:22                     can't
   best                                                                              catalog
                                                            201:18 206:22 212:1
    243:21 314:17              bleeding                                               279:19
                                                            222:10 245:11 257:19
                                262:3
   Bevan                                                    258:24 308:22            Catalysts'
    207:10,11,18,19 208:21,    blue                                                   261:1
                                                           cancer
    25 209:6,10,13,17,23        313:4
                                                            251:18 254:25            caution
    210:12,15,22 211:8,14,     bottom                                                 241:7
    17,19,25 212:8,17 214:5,                               capacity
                                271:18 284:19 292:21



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 40 of 57 PageID:
                                  48692

                                 DONNETTE WENGER - 03/12/2018                                               i5
   Celotex                     209:6                      209:3,13 235:4,22 236:6,   concluding
    276:15,18                                             22 237:22,25 238:14         293:25
                              class
                                                          239:1 240:10,20,21
   certified                   311:15                                                conclusion
                                                          265:20,24 266:4,7
    200:17                                                                            254:24
                              clear                       267:24 268:7,17,20,21,
   cetera                      213:13 261:22 290:18,22    22,23 269:8,12 270:23      condition
    302:1                                                 317:22                      255:19
                              clearly
   chain                       312:20                    companies                   conduct
    299:14                                                260:6 280:24 282:13,17      218:21 219:8
                              client                      283:3 284:5
   changes                     271:22 300:16                                         conducted
    303:6                                                company                      292:16
                              clients                     276:14 283:25 285:8,14,
   chart                       300:2
                                                          15,18,21 287:14 288:13
                                                                                     confident
    275:18 276:6 278:23                                                               314:19
                              Clifford                    291:13 301:14 302:1
    279:24
                               294:10                     311:6 312:4,5              confuse
   check                                                 Company's                    235:13
                              closed
    206:21 207:5 232:20
                               266:12,15                  291:18                     confused
    235:2 236:2 260:11
                                                                                      201:7 262:2
    262:10 276:11 277:16      clothing                   compare
    278:5 284:25 285:1,3       250:21                     262:4,11                   connection
                                                                                      250:4 264:21 268:11
   checked                    coach                      comparing
                                                                                      285:8 297:24
    232:17 233:4,8,9           217:12                     280:2
                                                         compensation                connects
   checking                   coachings
                                                                                      249:4
    307:3                      217:10                     250:3,10,16,17 251:3,9,
                                                          24 255:5 256:18 257:20     consider
   chemist                    coffee                      258:25 260:8 276:17,19,     274:5 296:2
    294:10                     202:11,12                  21 282:2,14 283:8,12,25
                                                          296:3                      consideration
   children                   Cohen
                                                                                      208:18 220:13
    305:13 307:14              198:2 205:16 206:5        complaint
                               207:6 209:17 218:6         204:6,8,12 247:12,16       considering
   chysotile
                               223:24 224:14 227:22       248:1,10,13 297:7,11,23     293:1
    294:17
                               228:3,24 242:6,12,19,24    302:21 310:14              consistent
   cites                       249:17 254:20 262:7
                                                         complete                     298:18
    294:12                     310:2 312:24 313:4,14
                               314:10 317:18 318:12       201:18 279:24              constitutes
   claim
                                                         concerned                    250:24
    271:23 273:6,14 295:6,    come
    19 300:25 301:7            219:18,24,25 231:14        257:3                      consult
                               241:8 247:19 249:12,15                                 237:14 255:24
   claims                                                concerning
                               280:16 313:23 315:8
    209:11 227:15 235:16                                  199:13 207:7 226:19        consulted
    242:15 246:21,25 255:4,   coming                      228:17 232:25 234:5         301:3
    9,12,17,19,20,25 256:5     207:21,25 208:2 307:11     235:22 236:22 239:19
    257:5 262:21,25 263:16                                242:15 246:3,10,14         consulting
                              comments                    247:14 249:7 254:24         243:12
    264:3 269:22 270:25
                               199:5 306:7                266:1 278:6,7,10 283:23
    275:1 281:1,10,12 282:6                                                          contact
    302:8                     communicated                301:13                      199:9 219:17 272:5
                               233:12,18                 concerns                     313:2
   clarifications
    217:9                     communication               249:8                      contacted
                               205:1 239:18,24 240:2     concluded                    272:18 309:18
   clarify
                               267:3,8 268:9              255:1,13 256:6,13,21
    312:19                                                                           contained
                              communications              319:21                      228:16 249:14 283:7,17
   Clark
                               205:15 206:4 207:7,11                                  284:6 291:23 292:11,12,



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 41 of 57 PageID:
                                  48693

                                 DONNETTE WENGER - 03/12/2018                                                 i6
    17 293:15 297:20 303:3     Coren's                     couple                     death
                                314:18                      206:11 234:8 317:15        251:16 252:7 290:17
   contaminated
    249:14 292:24,25 311:24    corner                      course                     debate
                                216:12 284:20               201:13 218:23 227:14       214:16
   content
    303:5                      coroner                     court                      decent
                                227:10                      202:8 214:19 219:4         298:12
   context
                                                            236:16 265:16 269:6
    208:8 210:24 211:10        Corporation                                            decide
                                                            275:13 302:17,22 303:2,
    213:5                       277:7                                                  254:14
                                                            13,21 304:20
   continue                    correct                                                decided
                                                           court's
    245:10                      207:9 209:1,2,24,25                                    213:2
                                                            268:18 269:9,13
                                211:21,22 223:9 224:16,
   continuing                                                                         deciding
                                17,20,24 226:7,11 227:1,   cover
    242:2 311:9 312:8                                                                  237:15
                                17 230:13 231:21            319:10
   control                      234:10,11 238:7 239:22                                decision
                                                           covered
    258:3                       240:5 241:20 243:3                                     265:12 268:18 269:7,9,
                                                            319:9
                                244:23 245:6,7 247:2                                   13 298:11
   conversation                 248:7,8 249:19 253:15,     created
    198:18 211:19 212:22
                                16,18 254:10,13 255:9,
                                                                                      defendant
                                                            275:18
    242:3,11 269:3 307:13                                                              238:1,15 239:2,19,25
                                10 256:3 257:13 263:20,
    313:23 315:5
                                21,25 264:6,10,18,23,25
                                                           CROSS-                      263:1 264:13 271:23
                                                           EXAMINATION                 272:19 273:25 274:4
   conversations                265:4,5,8,13,14,19,23
                                                            200:18                     291:7,11,15,16 292:9
    210:25 211:17 312:17        266:2,3,13 267:2 269:16,
                                                                                       302:17
                                19,20,24 271:16 274:3,7    cup
   converted                    278:25 280:7,17,18,21,      202:11,12                 Defendant's
    302:19                      22,24,25 281:15 282:3,4,                               202:14 260:20 271:11
   converts                     8,19 286:1,11,12 287:15,   current                     274:14 284:7 289:1
                                22,24 288:2,4,9,22          229:22                     299:7
    302:22
                                290:13 291:23 293:5        cut
   copied                       294:1,23 295:14,17,25                                 defendants
                                                            202:2                      199:21 229:8 230:13
    227:9                       297:2,3,5,6,10,17,21
                                298:1 300:7 302:5          CV-08-656405                237:16,23 273:1,15
   copies
                                303:15,24 306:14 308:17     302:2                     Defendants'
    225:10,21 227:18,25
    228:5 232:10,15 233:25      310:12 312:25 313:1                                    230:24
    237:2                       315:10 317:21 318:22                    D             Defense
   copy                        corrected                                               202:17 260:23 261:16
    202:20 225:12,18 226:12     203:2,9                    damages                     262:8,15 271:14 274:18
    227:11,13 232:2,3                                       311:9 314:13               275:14,17,21,23 276:4,9,
                               corresponded
    234:13 247:1 266:20         228:8                      database                    10,13,14,17,20,23,25
    276:10 278:5 284:11                                     284:13                     277:2,4,6,7,9,10 279:13,
    286:15,24 301:23           correspondence                                          18 280:15 284:10
                                265:25 266:21              date                        286:14,18 289:4 291:2
   Coren                                                    227:2 230:3 279:21         292:2 293:9 299:10,11,
    211:15 212:2,8 221:1       corresponding
                                                            280:6,15                   14 301:21 302:11
    222:14,16,24 223:4,14       278:23
    242:20,21 243:2,24                                     dated                      defer
                               couldn't
    244:11,15 248:14,15                                     261:17 302:12,16           273:3 274:1 295:13
                                202:10 203:22 205:23,24
    254:4 304:23 305:19,22                                                             296:23
                                216:18 312:5 316:14,23     day
    306:12,15,24 307:21,22,                                 217:7 286:11 304:8
                               counsel                                                demand
    23,25 308:6,13,21
                                                                                       300:17 301:10
    309:23 310:8,17 311:5,8,    198:24 199:1 200:20        days
    13,14 312:22 313:7          202:19 209:16 247:5         290:16                    demanded
    314:4 315:12,14,17,19       248:7 263:6,14 274:25                                  300:19,23
                                                           dealt
    317:7,10,20 318:16          298:19
                                                            215:11 289:15



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 42 of 57 PageID:
                                  48694

                                     DONNETTE WENGER - 03/12/2018                                          i7
   depending                   develop                    discussed                    301:12,17,20 303:16,18,
    220:3                       263:15 269:22              210:11 214:10,21 215:9      19
                                                           230:23 249:20 254:21,23
   depends                     developed                                              documentation
                                                           255:4 270:15 288:25
    241:11 256:25               251:2,3,18                                             316:22
                                                           298:14 306:8,10,15
   deposed                     developments                307:15 310:7               documented
    204:24 294:11               236:6,22 237:2                                         278:12
                                                          discussing
   deposition                  diagnosis                   295:9 305:11,21            documents
    198:12 199:8,15,18          257:21                                                 204:2,9,17 223:18 224:2,
                                                          discussion
    200:1,5 201:13,22,23                                                               4,15,22 225:1,3,5,9,13
                               didn't                      198:6 242:14 252:24
    202:1,18,21,25 203:9,12                                                            226:2,9,19 227:6,7,16
                                201:6 203:22 206:23        304:11 314:1
    204:3,10,13,18,20                                                                  228:24 229:6 232:7,9
                                227:12 245:6 255:1,17
    205:12,17,22 206:6                                    discussions                  245:23 246:3,10,13,23
                                256:21 257:9,23 258:6,
    207:3,4,8,12 208:22                                    211:5 215:19 254:14         248:20 254:24 257:10,
                                19 259:3,11 279:13
    209:4,24 210:2,5,15,16,                                271:9                       15,22 258:18 259:3
                                283:22 287:23 288:2
    21 211:20 212:6,15,18                                                              261:6 262:1 268:6
                                297:8 298:15 300:20       disease
    214:9,10 216:8,24 218:4,                                                           274:25 275:3,5,8,14,19,
                                314:3                      251:14
    10,18,20,22 219:7,9,24                                                             22 278:22 279:7 280:3,4,
    220:8 221:3,20 222:6       difference                 dismiss                      9,14 283:22 284:14
    223:17 225:15 228:21,22     220:19                     302:19,22                   297:4 299:9 309:24
    229:12 230:1 233:17                                                                310:3 317:24 318:5
    234:9 236:17 247:9
                               different                  dismissal
                                203:24 207:21 208:1        263:10 265:3               doesn't
    249:3 254:23 286:5,6,11,
                                214:3 225:24 227:18                                    200:6
    19,22 290:16,17 294:12                                dismissed
                                232:10,11 235:12 283:15
    297:19 298:4 304:25                                    238:2,16 239:3,20,25       dog
                                296:11,21
    305:2 306:9,17,25 307:2,                               240:11,23 241:16,25         307:19
    6 308:7,10,12,14,21        difficult                   242:16 245:18 265:7
    309:23 317:16,17 318:20
                                                                                      doing
                                214:2                      303:13,21
                                                                                       228:11
    319:21
                               DII                        dismissing
   depositions                                                                        dollar
                                276:19                     302:18
                                                                                       273:7 279:22
    294:21
                               direct                     dispositions
   deprived                                                                           dollars
                                213:8,21 217:4 218:12      263:1 264:13
                                                                                       282:10
    198:25                      222:25
                                                          dispute
   describe                                                                           don't
                               directed                    280:12 285:6,12 301:5
                                                                                       201:4 202:2 203:6
    241:20 263:13               310:25
                                                          distinct                     207:15,16,17 208:16,17,
   describing                  directly                    235:17                      19 209:7,9 212:16
    242:4 267:1                 250:22                                                 217:17,25 222:3,7 223:3,
                                                          Division                     7,16 224:8,11 228:4,12
   despite                     disagree                    293:14
                                                                                       229:10,16,21,22 230:17
    303:22                      199:21 215:1 220:15
                                                          docket                       231:3,10,16,21 232:2,14
   destroyed                   discarded                   301:23                      233:2 234:12 235:13
    296:9,13 312:6 316:21,      234:16                                                 236:25 238:7,12,18
    24                                                    doctor                       239:9,14 240:5,7,25
                               disclose                    254:25 255:12 256:6,13      242:17 244:13 245:19
   destruction                  257:14 258:18
                                                          doctors                      246:7 247:23 248:9,17,
    316:19
                               discovery                   256:21 259:9,25 260:3       22 249:14 250:7,8,14,20,
   detail                       199:6 304:12 309:19                                    25 251:7,13,16,17,23
    223:7 230:7                                           document                     253:6 256:17 258:9,23
                               discuss                     203:13 230:14 247:1         260:10 262:3 263:18
   details                      210:14,19 215:16 231:11    257:7,9 266:25 276:21       264:4 266:23,24 267:18
    304:15                      252:18 301:9 305:19        277:3,11,15,18,24 278:1,    268:3,4,5,13,16 269:10,
                                308:6 318:3                2,4,7,10,13,15,16,17        16 270:8,14 272:10,22,
   determine
                                                           284:11,17 287:16 289:4      25 273:24 274:8 279:17
    232:6,17 233:4



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 43 of 57 PageID:
                                  48695

                                 DONNETTE WENGER - 03/12/2018                                                i8
    280:2,11 281:21 282:22     Eighty-four                entirety                    exchange
    283:11,12,21 285:16,19,     277:13                     244:10                      307:4 308:24
    20,23 288:16 289:14
                               Eighty-nine                entitled                    exchanged
    296:19,22 300:18 301:3,
                                277:22                     251:24                      253:20 306:5
    11,19 304:3 305:16,19
    307:8 309:25 310:13,19,    Eighty-seven               entries                     exhibit
    21 312:18 313:12,25         277:18                     284:25                      202:14,17 260:23,24
    314:11 315:15 317:12,14                                                            261:16 262:8,15 271:11,
                               Eighty-six                 entry
                                                                                       14 274:19 275:15,17,21,
   Donnette                     277:16                     302:12,16 305:24 313:17
                                                                                       23 276:4,9,10,13,14,17,
    200:15 260:25
                               either                     equated                      21,23,25 277:2,4,6,7,9,
   drop                         203:22 209:9 225:11        283:12                      11 279:18 280:15 284:7,
    318:8                       248:14 261:6,25 282:5                                  10 286:13,14,18 289:1,4
                                                          equation                     291:3 292:3 293:9
   dropped                     elaborate                   296:20,22
                                                                                       294:12 299:11,12,14
    318:1                       306:17
                                                          Erin                         301:21 302:12
   due                         Electric                    209:6 225:20 227:25
                                                                                      Exhibits
    245:10 311:7                277:5
                                                          especially                   260:20 274:14 279:14
   duly                        emphasizing                 213:6 214:24                299:7
    200:16                      293:4
                                                          essentially                 exist
   DX62                        employed                    220:7 281:13                239:10 240:17 268:6
    202:13 216:8                291:13                                                 301:18
                                                          Estate
   dying                       employment                  301:25                     expect
    307:20                      226:16                                                 210:20 218:4 314:13
                                                          estimated
                               EMTAL                       279:3                      expectations
              E                 250:9,16 251:8,10                                      314:3
                                                          estimates
                                270:19 287:19,23 296:2,
                                                           278:24                     expected
   e-mail                       12 316:20
                                                                                       296:4,14,15
    205:4,5,9,11,12 206:9,18                              et
                               enclosed                                               expert
    232:3,6,17 233:4,12                                    302:1
                                235:2
    237:6 262:5,11 266:25                                                              250:7,20 251:1,7 258:10,
                                                          ethically                    23 259:13 303:4
    299:14,25 300:5            encourage
                                                           259:16
                                208:11
   e-mails                                                                            experts'
                                                          evidence                     303:5
    206:8,11,13,16 207:14,     ended
                                                           245:11 259:19 288:8
    18 232:9,18,20,25 233:2,    251:14,15 254:8,18
                                                           290:22 291:21 293:24       explain
    5 247:6 271:5               299:5 302:8
                                                           294:20 295:2 296:10,12,     311:15 316:2,11
   earlier                     Engelhard                   25 297:4,7,18,22 302:21
                                                                                      explained
    231:17 287:7 304:22,25      263:6 296:1                303:11,12,22,24 305:6
                                                                                       240:22 241:23 245:5
    306:1 310:7 319:6                                      311:8 312:5,6 316:19,21,
                               enjoyed                                                 311:5 315:8
                                                           22
   early                        305:14
                                                                                      explaining
    310:12                                                exactly                      236:6 237:22,25 238:15
                               enter
                                                           206:22 284:4
   effort                       272:5                                                  239:2,24 268:25 311:23
    279:18                                                example                     explanation
                               entered
                                                           209:11 236:17 239:16
   efforts                      199:6 284:16 305:6                                     303:6
                                                           297:22
    263:14 269:21               310:24
                                                                                      explanations
                                                          excerpt                      239:10
   Eighty-eight                entering
                                                           284:12
    277:20                      273:1
                                                                                      exposed
                                                          excess                       226:20 250:2,9,15,23
   Eighty-five                 entire
                                                           292:12
    277:14                      227:22                                                 251:15 287:15,24 288:3,




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 44 of 57 PageID:
                                  48696

                                 DONNETTE WENGER - 03/12/2018                                                 i9
    8 290:11,19,23 297:1      Farrell                       289:7,19 310:10,15         first
    303:11 312:2               199:3,25 200:9,12,19         312:14                      200:16 210:4 211:13
                               202:6,10 211:11 212:24                                   220:7 222:11 223:24
   exposure                                               files
                               213:10 214:8,14 215:1,3,                                 226:2 227:3 245:17,19
    238:9 251:8,10,25 260:8                                 245:23
                               23 216:2,3 217:5,9                                       258:4 261:1,20 262:16
    281:13 282:3 284:1
                               218:16 219:6,20,23         filing                        274:20 284:21 286:24
    303:23
                               220:6,10,23,25 222:21        204:4,5 236:1 242:7         290:14 291:10 293:10
   extended                    235:9 241:11 245:2           255:4 312:3                 299:18,24 302:11 313:3,
    214:16                     252:22,25 253:1 260:15,                                  5 315:14 318:16,18
                               18 267:16 274:12,16,17
                                                          filings
   extent                                                   227:18 232:10,11 233:25    five
                               278:25 279:2,6 304:3,6,7
    228:13 278:21 315:21                                    234:6 257:5 259:16          274:8 290:16
                               305:4 306:22 317:3
                                                            302:4
   extra                       319:5,8,14                                              five-minute
    202:11,12
                              Farrell's                   fill                          304:4
                                                            225:15 309:3 318:18
                               217:3                                                   focusing
                 F                                        filled                        236:12
                              fast-forward
                                                            229:12 230:16,17,18
                               226:24                                                  follow
   facility                                                 232:1
                                                                                        211:2 217:13 235:18
    291:18                    Federal
                               305:5
                                                          final                         244:21
   fact                                                     281:2
                                                                                       following
    204:23 253:17 255:6       Federal-mogul
                               278:11
                                                          fine                          216:4 243:14 244:4
    259:18 283:16 288:18                                    220:18
    290:18 292:21 293:4                                                                follows
                              fee
    306:16                     279:2
                                                          finish                        200:17
                                                            220:3
   factor                                                                              footnote
                              feel
    283:6                      257:4 263:23 311:10
                                                          firm                          292:21
                                                            205:16 206:6 207:6,10,
   facts                       319:2                                                   Forgive
                                                            12,16,18,19 208:25
    248:10 263:19 284:15                                                                211:25 230:25
                              fees                          209:6,10,13,17 211:24
    298:14 318:14              278:22                       214:5 222:13 223:24        form
   failed                                                   224:14 225:11,19 227:6,     203:4 206:7 209:19
                              felt
    303:4                                                   7,21,23,24 228:2,3,6,7,     210:17 217:5 221:5,11
                               314:18 316:4,13
                                                            18,23 231:1,6,7 233:10,     223:12 224:18 229:1,2
   fair                       Fiberboard                    11,24 234:2,4,8,15,21       231:24 234:17 236:8
    199:24 211:9 239:21        276:22 278:4                 235:5,21 236:6,21 237:3,    237:10,18 238:3 239:5,
    240:1,2 242:9 250:2,10                                  14,21,24 238:15 239:1,      10 240:3,13 246:5
    257:11,14 259:22 267:15   fibers
                                                            19 240:22 241:3 242:13,     247:17 248:2 249:10
    280:19 281:12 283:6,15     294:16
                                                            14 247:6,21 248:5           250:5,12,18 251:5,11,21
    289:17 297:14             figure                        249:18,22 254:20 260:11     252:1 253:4,11,22 254:2,
   fall                        202:10 304:19,20             262:7 264:20 265:21,25      11 255:15 256:9,15,23
    211:7 215:21 241:9                                      266:5,8 267:4,9,25          257:17,24 258:21 259:5,
                              file                          268:10,18 269:9,13          23 262:14 270:12,20
   falls                       223:22 227:22 228:2,14
                                                            272:4,18 284:12 289:11,     272:8,23 273:17,22
    244:1                      234:7,9 239:12 246:2,18,
                                                            19 293:24 294:20 295:2      279:15,25 280:8 281:8,
                               19
   familiar                                                 301:13 309:4,14,18          16 282:20 283:9,19
    203:23 214:1 238:5        filed                         310:2 312:24 313:3,14       284:2 285:10 286:2
    285:19 288:17,21,24        199:13,15 203:16             314:6,10,18,20 316:19       287:20,25 288:5,10
                               226:10,25 227:15,16          317:19,23,25 318:8,10,      289:21 290:24 291:24
   familiarize                 234:23 235:15 236:15,18      13                          292:18 293:6 294:3,17,
    203:16                     243:3 244:12 245:17                                      24 295:7,15,23 296:5,17
                                                          firm's
   far                         248:14 255:9,20 256:25                                   297:13,15 298:8,22
                                                            289:24 290:8 291:5
    208:9 215:9 228:9          266:6,9 267:10 268:1,11,                                 300:8 301:1 303:16
                                                            292:7
    282:18                     15 269:4 280:21 281:10,
                                                                                       formal
                               14,22 282:6 288:14



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 45 of 57 PageID:
                                  48697

                                  DONNETTE WENGER - 03/12/2018                                          i10
    282:5                    generally                  Goodrich
                              210:20 225:16 308:1        277:7,10                             H
   forth
    206:12 208:10 227:19     gentleman                  Goodyear
    279:21                    212:5 231:2 309:1          225:7 226:14,21 238:6     halfway
                                                         239:8,16 241:1 291:12,     300:11
   forward                   Georgia
                                                         17,22 302:1               Halliburton
    199:18 245:6 316:14       285:22
                                                        Gotcha                      277:8
   forwarded                 getting
                                                         261:21                    hand
    317:25                    198:7 319:3
                                                        gotten                      225:17 230:16,18 275:13
   found                     give
                                                         318:25                    handed
    237:2 275:9 293:14,21     200:4 201:18 217:12
                              224:7 225:3,14 228:2      government                  202:16 225:19 260:22
   foundation                                                                       271:13 284:9 289:3
                              229:2 294:4 297:12         293:24
    217:6                                                                           318:5
                              298:17
                                                        grabbed
   fraud                                                                           handle
                             given                       286:24
    247:15,25 248:4 311:10                                                          258:12
                              199:25 213:5 215:10
    312:10 316:6,13,18                                  Graham
                              224:8 225:5,9,14,21                                  handles
                                                         290:11,15,19 291:13
   fraudulently               295:2 298:2,4 302:2                                   256:2
                                                         299:16 301:25
    296:9 312:6               305:16
                                                        grandfather                happen
   free                      giving                                                 201:1 307:2 313:6
                                                         221:15,17 222:2 305:14
    263:23                    226:6 305:20
                                                         307:19,24                 happened
   front                     go                                                     267:15 308:2 315:11
                                                        granted
    216:7 261:4 275:17        199:18 200:13 203:14
                                                         303:9                     happy
    299:9,12                  217:6 219:19 241:25
                              242:18 245:6 246:25       granting                    200:9 213:4,24 215:16
   full                       252:17 266:17,19 298:15    199:6 268:18 269:13       hard
    292:3 293:10 294:7
                              302:11 304:4,13,18                                    232:3
    299:24
                              307:2,6 316:14 318:9
                                                        gray
                                                         212:21                    Hart
   fully                      319:13
    304:19                                              great                       300:3
                             goes
                                                         307:16                    hasn't
   funny                      243:10 294:13 296:19,22
    221:16 305:14                                       greet                       240:8
                             going
                                                         222:10                    haven't
   future                     201:1,2,5,9 205:21
    208:3,9 281:6             206:11,15 214:15 215:5,   ground                      202:23 233:8 235:25
                              7 217:6 218:11,16,24       200:5,21                   240:9 255:18 270:25
                              219:6,20,23 220:15,20                                 275:9 281:2
               G              222:18 224:12 227:4       grounds
                                                         223:1                     he's
                              229:2 237:4 243:8,10                                  240:15 255:9
   game                       244:21,25 252:20 255:21   guess
    211:9                     274:8 275:7,13 286:23      220:20 225:16 300:13,15   head
                              298:17 304:18 306:16       302:25                     299:6
   Garlock
    276:24 277:1,3            307:2 312:12 314:4                                   heading
                                                        guessing
                             good                        222:7                      290:2,10 291:7
   general
    206:13 207:22 208:12      198:1 259:21 307:9                                   health
                              319:11,13                 guideline
    221:14 227:19 234:1                                  217:14                     226:16 227:8
    235:1 277:5 305:12       good-bye
                                                        guy                        hear
    307:3                     222:12
                                                         221:16 305:14              313:3
   generalities              goodbye
                                                        Gypsum                     heard
    307:5 311:17 316:11       222:12
                                                         276:22 277:21 278:18       200:20 245:17 313:5




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 46 of 57 PageID:
                                  48698

                                  DONNETTE WENGER - 03/12/2018                                         i11
   hearing                                             implicated                instructions
    206:22 207:1,2 319:13                 I             315:23                    245:3
   held                                                improper                  interlude
    228:1 239:7             I'LL                        218:19                    198:5
                             286:4
   hello                                               inaccurate                internal
    222:12 231:16 305:12    I'M                         203:2                     292:15 297:4 298:3
    308:24                   198:2 201:2,5 203:11
                             204:16 207:3 208:18       including                 International
   here's                    211:2,10,14 213:4,23,25    233:14 234:7 284:15       294:15
    237:8                    214:1,15 215:7,16         indicate                  interrogatories
   hereinafter               217:11,12,13,18,21         288:2                     230:8,12,22,24 231:12
    200:16                   218:6,11,23 219:20,23,                               261:1,3 262:17 263:20
                             25 220:15 222:7,18,21     Indicating
                                                                                  274:20 291:14 309:3,6,
   hey                       225:22 226:22 229:2        272:2
                                                                                  16 310:4 318:19
    246:25                   230:10,14,25 232:12,13,   Industries
                             25 235:12 236:10 238:7,                             interrogatory
   hi                                                   276:10,12,20
                             20,23,24 239:14 240:15,                              231:20 262:17 263:23,25
    306:6
                             19 242:21 243:8 250:7,    influenced                 265:10 269:17 270:1,7
   hid                       20,23,25 251:7 252:6       283:17                    274:22
    296:10 312:6 316:20      257:19 258:1,10,15,23
                                                       influences                intimidated
                             259:9,12,13 260:15
   hidden                                               283:7,11                  259:10
                             261:13,22,24 270:8,14
    296:13 316:24
                             272:3,14 273:8 274:8      information               introduced
   hiding                    275:6 281:18,19,25         203:15,19 218:7 222:20    242:5,12 268:24 311:5,
    316:18                   284:4 286:23 287:3         226:14,17 237:1 241:19    13
                             298:11,16 304:18 308:22    247:14,19 248:6 249:7,
   history                                                                       involved
                             309:17 313:2,22 318:2      12,15 255:22 256:25
    230:3                                                                         247:25 265:15 308:25
                                                        257:1 259:7 263:5
                            I'VE
   hits                                                 264:15,20,25 265:11      isn't
                             201:4 202:16 206:17
    244:18                                              274:24 302:4 306:9        258:8
                             207:15,17 209:9 236:4
                                                        307:4 309:14,19 314:6
   hold                      259:8 260:22 262:2                                  issue
    210:23 212:19 223:11     271:13 275:5 280:11       informational              217:15 228:9 303:1
                             284:9 289:3 319:5          208:3                     316:6
   home
    223:22 224:22 225:3     idea                       initial                   issues
    226:2 227:16 228:14      281:4,7                    242:18 313:7 317:19       207:21 208:2 211:4
    229:7 245:23 246:2                                                            252:19
                            identification             injuries
   honestly                  202:15 260:21 271:12       251:4                    it's
    238:18 313:22            274:15 284:8 289:2                                   213:23 214:2 216:11,19
                                                       instance
                             299:8                                                219:3 223:6 230:14
   hope                                                 272:17 273:9
                                                                                  234:24 239:10,14 240:1
    241:10 246:15,17        identified
                                                       instruct                   243:2 252:19 257:11
                             275:6 287:13 294:15
   hopefully                                            215:8,15 243:13 244:2,    258:8 269:20 272:12,13
    274:9                   identify                    19                        281:5,12 283:6,15,21
                             262:25 263:5 264:2                                   289:5,10,17 290:22
   hour                                                instructed                 296:23 302:13,25 306:6
                             275:4,18 287:23
    222:8 252:20                                        214:11 220:10 304:10
                            identifying                 319:8                    items
   Hygiene                                                                        250:22
                             262:20
    293:14                                             instructing
                            Illinois                    213:16 214:17 305:8      its
   hypothetical                                                                   268:11 269:6
                             276:25 278:6
    298:16,17                                          instruction
                            impacted                    216:5 243:14,20,25
   Hypothetically                                       244:4,8,18,21
                             316:6,16
    298:24



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 47 of 57 PageID:
                                  48699

                                 DONNETTE WENGER - 03/12/2018                                              i12
                              Keeping                      198:1,2,7 199:9,24         laughed
                J              198:16                      200:11,20 201:12 202:2,     307:18
                                                           9 203:4 206:7 209:19
                              kept                                                    law
   January                                                 210:17,23 211:12,16
                               223:22 234:14                                           248:4 258:10 259:13,15
    260:24 261:2,12,17                                     212:19,25 213:20
                                                                                       289:10 313:3 316:19
                              kids                         214:13,20 215:2,3,4,25
   Jared                                                                               318:10
                               221:13                      217:2,8,11 218:11 219:5,
    205:20 206:3,8,10,21,25                                12,22,25 220:9,15 221:5,   laws
    212:11 304:24 309:8,24    kind                         11 222:18,23 223:11         208:9
    310:1 315:12,16            200:4 210:19 217:15
                                                           224:18 229:1,5 231:24
                                                           234:17 235:7,10 236:8
                                                                                      lawyer
   Jennifer                   Kitts
                                                                                       300:5
    287:7 290:11,15,19         294:10,13                   237:10,18 238:3,20
    291:13 299:16 301:25                                   239:5 240:3,13 241:6,12    lawyers
                              knew                         243:7,25 244:17,24          233:18 265:25 290:22
   Jessica                     221:15 318:1                246:5 247:17 248:2          291:21 292:15 315:9
    289:10                    know                         249:10 250:5,12,18
                                                           251:5,11,21 252:1,17,23    learn
   JM                          200:6,25 201:14 203:22
                                                           253:4,11,22 254:2,11        253:7
    277:9                      205:21,25 206:16,24
                               207:20,21 208:2,10,11       255:15 256:9,15,23         learned
   job                         215:6,10,17 228:4,7,10,     257:17,24 258:21 259:5,     227:3 253:17
    258:15 293:15              11,12,18 229:6,10 230:4     23 260:12,17 262:14
                                                           267:13,17,20,21 268:14     leave
   Johns                       231:19 232:2 241:1,12
                                                           270:12,20 272:2,8,23        202:25
    277:12                     246:13 249:14 250:7,8,
                               14,20,21,25 251:7,16,17,    273:17,22 274:11 278:19    left
   join                        23 253:6 254:17 256:4,      279:1,5,8,15,25 280:8       232:5 311:14
    308:6                      11,13,17,20 257:22          281:8,16 282:20 283:9,
                               258:3,9,23 259:2,14         19 284:2 285:10 286:2,     legal
   joke                                                                                258:17 312:9
                               260:10 268:3,4,5 270:9      17,23 287:16,20,25
    307:18,25
                               272:10 280:2,11 281:9,      288:5,10 289:21 290:4,     let's
   judgment                    21 282:9,13,22 283:11,      24 291:24 292:18 293:6      215:23 224:12 226:23
    258:9 265:17 266:5,9       12,21 285:16,19,20,23,      294:3,24 295:7,15,23        236:12 242:18
    267:5,11 268:2,12,19       24 288:16,23 289:13         296:5,17 297:13,15
    269:7,14 288:15 289:7,     296:1,19,22 298:25          298:8,22 300:8 301:1       letter
    18 290:1,9 291:6 292:8     299:4 300:20 301:19         303:16,25 304:10,15,17      233:18 234:25 237:6
    293:20 302:20,23 303:8,    304:15,16 306:24 307:9,     305:3,24 306:18,23          258:10 259:14 266:16,24
    14                         10 312:18 314:5             310:23 311:20 312:16        271:14,20 278:5 292:12
                                                           313:15 315:21 316:9        letters
   July                       Knowing                      317:1,4 318:24 319:7,11,    207:19 233:22,25 234:3,
    286:18                     296:1                       16                          7,15,20,22 237:2 270:2,
   June                       knowledge                                                5,9
                                                          Kuzmin's
    286:17                     222:4 238:13,25 243:22      199:5,22 216:4 243:20      letting
   justice                     248:9 253:14 254:8          244:4
                               262:21 263:19,22 264:3,                                 205:21,25 207:20 306:24
    312:9
                               5,12,19 265:1,2,6                                      life
   justified                   266:23,24 267:3 269:21                L                 252:7 300:18
    257:5                      285:13,17 289:16 301:17
                                                          lack                        line
                              known                                                    198:16 216:14 260:12
                K                                          245:10 311:8 312:4
                               270:18                                                  267:13 284:25 287:6
                                                          lady                         306:21
                              knows
   Kaiser                      270:18
                                                           221:14 231:2 305:13
    277:14,15                                              307:16 308:1 309:1
                                                                                      lines
                              Kristen                                                  199:2 214:9 287:4
   keep                        231:3 309:2,8 310:2
                                                          large
    229:7 246:2                                            273:21
                                                                                      list
                              Kuzmin                                                   264:12




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 48 of 57 PageID:
                                  48700

                                DONNETTE WENGER - 03/12/2018                                              i13
   listed                     maintain                     266:14 281:18 306:12       Mines
    270:5                      246:19 284:13               308:13 316:17 319:1         303:7
   listing                    maintained                  means                       miniature
    270:2                      264:16                      264:1 304:16                216:11
   lists                      making                      mediation                   minor
    279:20                     208:1 228:10                252:13,16 253:2,7,9,10,     230:6
                                                           14,15,21 254:6,8,14,17
   litigation                 man                                                     minute
    267:23 282:5               208:25 299:25              meet                         252:22
                                                           198:24 200:3 313:24
   little                     Mandel                                                  minutes
                                                           314:4,9 315:8
    203:23 205:21 214:2        299:25                                                  218:2,5 221:24 222:7
    311:15                                                meeting                      229:11 245:4 274:8,23
                              manufacturer
                                                           211:20,23 212:8,9,14,17     288:19 302:7 314:22
   local                       283:24
                                                           218:9 221:1,19,21 222:5,
    228:6                                                                             Mischaracterization
                              Manville                     9,14,17 230:19,20,23
                                                                                       303:17
   logged                      277:12                      231:5,7,9,15 232:1,4
    280:15                                                 242:18 243:6,19,23         missed
                              March                        244:11,14,16 245:5,16       230:5
   long                        226:25
                                                           248:12,16,18,21,24
    204:14 206:21 221:23
                                                           249:1 261:11 304:23
                                                                                      missing
                              mark
    222:5 223:6 231:9 238:5                                                            232:23
                               202:1,13 219:13 220:2       305:1,18 307:1,5 308:16,
    251:13,15 310:20 314:21
                               244:25 245:2 260:18         20,25 309:5,22 310:1,3,    mom
   longer                      276:5                       8,20,22 313:7,8 314:2,3     221:14 305:13 307:15
    231:17                                                 315:12,20 317:15,16,19      308:1
                              marked                       318:11,16,18,19
   look                        202:15,16 216:7 260:21,                                mom's
    208:19 263:23 264:9,24     23 262:7 271:12,13         meetings                     313:25
    269:18 279:24 300:1,11     274:15 276:6 284:8,9        214:5 241:14 318:12
                                                                                      monetarily
    301:20                     286:13 289:2,4 299:8,10,
                                                          memory                       300:17
                               11
   looked                                                  217:24 221:7 224:13
                                                                                      money
    204:17 215:7 274:22       Master                      Memos                        251:20 252:3,6,10
    280:4                      198:5,9 199:6 211:3
                                                           271:7                       253:25 254:9 260:7
                               213:18,24 217:14 218:17
   looking                                                mention                      274:1 280:24 285:21
                               219:18 220:4 304:12
    222:21 281:19 314:7                                                                295:19,21 298:25
                               305:5,25 310:25 313:18      287:19
   looks                                                  mentioned                   monies
                              Master's
    269:19 282:11                                                                      277:12,17 278:8,11
                               198:16 213:11 214:7         207:1 229:11 287:8
                                                                                       280:5,20 281:5 285:7,14,
   lot                         220:17
                                                          mesothelioma                 18
    293:5 307:17
                              materials                    251:2,18 255:2,6,14
                                                           256:7,14,19,22 257:2,4,
                                                                                      month
   lung                        302:21
                                                                                       205:20
    251:18                                                 8,9,11,12,16,21,23
                              matter                       258:6,19 259:1,4,11,20,    months
                               213:6 247:24 251:14
                                                           21,22 260:1,3               200:22 204:14 228:21
                M              318:2
                                                                                       234:8
                                                          met
                              matters                      204:14 208:25 209:2
   Mahoning                                                                           morning
                               251:13
    277:17,19                                              241:4 242:5 308:13          198:1 218:2
                              Mccrone                      315:14,15
   mail                                                                               mother
                               292:10
    209:8                                                 mind                         222:1 223:18 225:6
                              mean                         252:19                      226:3,19 251:17 255:6,
   main                        202:2 204:5 206:7                                       13 256:7,14 257:8,15
    303:1                                                 Mine
                               207:25 208:5 235:7,13,                                  258:18 259:19 263:5,14
                                                           294:15
                               14 242:20 249:17 250:22                                 266:6 286:10 287:4,23



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 49 of 57 PageID:
                                  48701

                                 DONNETTE WENGER - 03/12/2018                                              i14
    288:3,8,14 290:23           208:25 263:1 299:25      Ninety-three                 256:9,15,23 257:17,24
    291:23 296:14 297:1                                   278:3                       258:21 259:5,23 262:14
                               names
    303:11 312:10                                                                     270:12,20 272:8,23
                                203:17,21,24 230:25      Ninety-two
                                                                                      273:17,22 279:15,25
   mother's                     231:4 287:9               278:2
                                                                                      280:8 281:8,16 282:20
    224:2,16 226:10 227:14
                               National                  NIOSH                        283:9,19 284:2 285:10
    228:16,17 229:7 232:8,
                                277:21                    303:7                       286:2 287:20,25 288:5,
    18,25 233:6,14 234:5
                                                                                      10 289:21 290:24 291:24
    235:6,14,22 236:7,15,23    nature                    Nope                         292:18 293:6 294:3,24
    237:5,16 238:1,16 239:3,    200:8 206:15,19 207:22    204:22 206:2
                                                                                      295:7,15,23 296:5,17
    20,25 240:12,24 242:15      208:3,13 235:1 254:5
                                                         noted                        297:13,15 298:8,22
    245:5,18 246:3,10,14,20,    266:18 306:7 307:17
                                                          292:23                      300:8 301:1 303:16
    24 247:7 249:4,9,21
    251:25 252:6 254:25
                               necessarily                                           objected
                                                         notes
                                272:12,13,16 296:7
    255:19 257:21 260:6,8                                 248:15,18                   198:11 304:10
                                298:10
    263:2,10 264:13,21
                                                         notifications               objection
    265:3,6,17,22 266:1,9      need
                                                          234:1                       206:7 214:12 217:6
    267:6,10,12,23 268:12       200:7 201:13 203:9
                                                                                      287:16 303:25
    270:10,24 272:19 273:2,     205:11 213:7,15 215:8,   notified
    15 279:11 281:13 282:3      15 217:17,23 218:16       204:25                     objections
    284:1,14 285:8 286:6,19     219:16 220:1,18,21                                    199:14,19 217:10,13
    287:13 288:15 289:5,19      222:25 227:12 234:25
                                                         November                     218:23 219:10
    290:1,10 295:5,12,19                                  271:15
                                241:7 243:7,12 286:24
    297:24 299:2,4,15 300:6,
                                                                                     obligation
                                304:15,20                number                       201:2
    24 301:7,24 302:5,8                                   210:3 230:3 247:10
    303:23 312:1 316:7,16      needed
                                                          252:12 261:2 262:17,24     obstruction
                                202:11,12 203:2 259:7
                                                          263:4,9,23,25 264:1,8,      218:19 219:10
   motion                       318:9
    199:7,12,15,16 213:12                                 10,11,17,24 265:10
                                                                                     obviously
    220:13 265:17 266:5,8      needs                      269:17 270:1,2,7 274:22
                                                                                      199:21 243:11
    267:5,11 268:1,11,19        213:15                    277:24,25 280:6,12
    269:7,14 288:14 289:6,                                284:20,23 285:1 290:2      OC
                               never
    20,25 290:9 291:6 292:8                               295:9,12 298:12 302:2       277:22
                                250:8,15 280:11 308:9
    293:19 302:18,19,22                                   304:9
                                                                                     occur
    303:8                      new
                                                         numbered                     231:5 242:4 252:16
                                206:14 261:12,19
   motions                                                262:18                      253:3
    236:17                     nice
                                                         numbers                     occurred
                                221:14 305:13 308:1
   moved                                                  287:1                       211:19 252:13 253:7,9
    289:18                     nine
                                                                                     occurring
                                200:22 204:14
   moves                                                              O               273:9
    302:17                     Ninety-eight
                                                                                     October
                                278:11                   oath
   moving                                                                             294:11
                               Ninety-five                202:4
    260:15                                                                           offer
                                278:7                    object
   multiple                                                                           237:7 271:22 272:13,21
                               Ninety-four                198:20 203:4 209:19         273:12,14,20
    218:22 219:3                                          210:17 218:12 221:5,11
                                278:5
                                                          222:18,25 223:11 224:18    offered
              N                Ninety-nine                229:1 231:24 234:17         253:25 254:9
                                278:13                    236:8 237:10,18 238:3      office
   name                        Ninety-seven               239:5 240:3,13 243:7        198:4 211:1 241:8,24
    205:11 231:2 285:19         278:10                    246:5 247:17 248:2          242:1 266:20 278:24
    287:10 299:15 309:2                                   249:10 250:5,12,18          301:16 307:1 310:9
                               Ninety-six                 251:5,11,21 252:1 253:4,    313:24
   named                        278:9                     11,22 254:2,11 255:15



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 50 of 57 PageID:
                                  48702

                                  DONNETTE WENGER - 03/12/2018                                           i15
   oh                           293:19                    p.m.                       Pat
    229:4 260:17 261:18                                    319:21                     208:25 249:24
                               oral
    272:3 297:15 307:9
                                240:21 271:9              page                       pay
    314:22
                                                           214:9 216:11,14 262:24     256:18 257:20 258:25
                               orally
   Ohio                                                    263:9 269:25 284:21,23,    273:25 274:4 295:11,18
                                240:22
    291:18 293:13,15                                       24 286:22 287:1,4          296:16 298:6 299:1
                               order                       289:24 290:3,8 291:2,5     301:6
   OI
                                198:18 199:6,8,11          292:2,6,22 293:9,18
    276:24                                                                           paying
                                214:19 302:18 304:14       294:6,9 299:18,21,24
                                                                                      283:14
   okay                         305:6,25 310:24 313:18     302:11
    201:11,14,15 204:16         315:23                                               payment
                                                          pages
    205:7 206:1 207:6 210:9,                                                          277:13 279:21
                               ordered                     262:18 263:4 279:20
    14,23 212:13 213:20
                                214:15 218:18,20 219:8                               payments
    214:13,20 215:2 216:13                                paid
                                                                                      296:21
    217:8 218:11,16 219:5,     ore                         250:17 276:18,19,22,24
    12,22 220:9 222:18,23       294:14                     277:8,12,17,19,20,22      pending
    224:12,21 225:3,22                                     278:8,9,11 280:6 281:6,    281:2,13,18,21 282:5
    226:1,23 227:3 228:14,
                               original                    20 282:14,17 283:8
    23 230:12 232:24 233:10
                                200:1 204:4,5 214:21
                                                           296:14
                                                                                     people
                                224:13 225:13 226:10                                  203:24 231:1 250:15
    234:3 235:10,20 236:13,
                                231:22 232:15 237:5       paper                       251:2,3,8,9
    14,19,20 237:4 239:13,
                                281:14 287:13 310:14       234:24
    16,23 240:18 241:22                                                              percent
    242:3,8,11,22 243:1,5,7    originally                 paperwork                   279:4 284:24 292:13
    244:17 251:17 252:17        203:16 215:12 232:11       226:17 227:19 272:14       293:2
    257:6 259:17 260:17         241:4
    261:14,24,25 262:6,12,
                                                          paragraph                  period
    19 263:22 264:1,8,11,17    OSHA                        271:20,25 272:1 290:14     236:10,13,24 267:15,22
                                293:20 303:7               291:10 292:3,6 293:10,     269:15
    266:22 267:17 269:19,20
                                                           13 294:7,9 299:24
    275:12,16 279:1,5 283:2    out-of-state                                          periods
                                                           300:11
    286:16 287:3 289:17         228:9                                                 225:24
    291:4 298:2 304:20,21                                 part
    305:3 306:23 307:9         outside                     199:7 224:21 265:12
                                                                                     person
    308:20 309:4 310:23         198:15,21 220:22 302:21                               209:8 241:19 252:3
                                                           268:23,25 304:17
    312:16 313:6 317:4                                                                255:22 256:19 258:4
                               overruled                  participate
    318:23,24 319:11                                                                  259:3 271:23 312:14
                                214:12
                                                           212:14 309:4
   once                                                                              personal
                               Owens                      particular
    245:1 266:12,15 311:13                                                            248:9 260:1 263:19,22
                                276:25 278:6
                                                           211:6 213:7 215:11         264:4,11,19,25 265:1,2,
   ones                        Owens-corning               234:23 247:1 273:6,7,25    6,10 269:20 274:24
    262:5 275:6                 277:23,25 278:1,3,17       274:4 295:11,18 314:9
                                                           316:4
                                                                                     personally
   opinion                                                                            255:17,21 258:25
    220:20 258:4,5 259:10                   P             particularly
    260:1                                                  210:13
                                                                                     persons
                                                                                      262:20 264:2
   opinions                    P-BEV-001014               parties
    258:5 259:8,9,12            299:19                     237:5 253:20 280:20
                                                                                     pertains
                                                                                      198:9
   opportunity                 P-BEV-001017               party
    198:24 200:2 202:23         299:22                     240:11,23
                                                                                     Peter
                                                                                      199:3 211:16 212:20
   opposed                     P-WMS-0012635              passed                      214:20 217:11 219:13
    204:21 312:13               284:21                     235:24 238:6 308:4         241:9 244:24 252:17
   opposition                  P-WMS-0012642                                          260:12 267:13 312:16
                                                          passing
    267:9,25 289:6,20,25        284:24                                                317:1
                                                           225:6
    290:8 291:5 292:7,22



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 51 of 57 PageID:
                                  48703

                                 DONNETTE WENGER - 03/12/2018                                             i16
   phone                       274:10                    presentation                229:8 239:23 240:8,9
    205:20,25 206:3,10,20,                                248:23                     259:16 274:25 275:4,20
                              point
    25 218:18 230:3 313:9,                                                           283:23 284:11
                               201:14 218:25 281:6       presented
    10,11,13,22 314:1,8,21
                                                          303:1 314:5 316:23        product
    315:4,7 317:17 319:12     polite
                                                                                     282:15 283:7 284:6
                               306:5                     preserve
   piece                                                                             293:1 303:2
                                                          224:1,7,15 225:13
    234:12                    portion
                                                                                    products
                               222:9 231:14 244:15       presumably
   piecemeal                                                                         226:20 282:18,24 283:4,
                               284:12 315:19              242:8 277:23
    220:5                                                                            14,16
                              position                   presume
   pieces                                                                           professional
                               198:23 199:22 215:14       276:25
    224:12 257:1                                                                     257:19 259:13,25
                              positions                  pretend
   pile                                                                             proof
                               199:23                     258:2
    228:4                                                                            257:4
                              possible                   prevented
   place                                                                            proposals
                               223:1 234:19 237:1         311:11 312:7
    198:14,21 205:14 206:15                                                          253:19
                               281:5 283:21
    210:25                                               previous
                                                                                    prosecute
                              Possibly                    203:14,19 206:20 314:6
   Placitella                                                                        263:15 269:22
                               288:16
    198:2 205:16 206:4,5,25                              previously
                                                                                    protection
    207:6,16 209:17 211:24    potential                   213:21 288:25 305:9
                                                                                     213:4 215:17
    212:11 218:6 221:2         212:25 301:13              306:2,19 311:2 315:25
    222:14 223:24 224:14                                                            prove
    227:23 228:3,6,24 231:1
                              potentially                prior
                                                                                     259:8
                               223:25 227:4               225:6,15 228:20 230:21
    242:12 247:21 249:18
    254:4,20 262:7 268:24
                                                          242:6 260:13 313:7        proved
                              pounds
                                                          314:1 318:19               257:1
    304:24 309:8,24 310:1,2    291:16
    312:24 313:4,14 314:10                               privilege                  provide
    315:13 317:19,25 318:13   pre-mark
                                                          198:13,22 211:7 213:9,     202:19 227:5,22 232:16
                               274:9 275:10
                                                          14 214:12,24 215:22        268:6 303:6 309:14
   Placitella's
    225:11 241:3,24 242:1     pre-marked                  216:20 219:1 220:12,16
                                                                                    provided
                               275:6,14                   223:2,15 241:9 244:2,19
                                                                                     199:8 214:15 224:5
   plaintiff                                              305:9 306:3 311:3
    223:25 227:4 302:20       precise                     312:21 313:16,20
                                                                                     227:7,20 230:4,22
                               267:19 312:23                                         233:23,24 234:1,13,14
    303:4 312:13                                          315:22,25
                                                                                     240:16 246:8 261:10,15
   plaintiffs                 precluded                  privileged                  263:5 264:20 266:12,15,
    199:10,15 219:2 249:1      319:2
                                                          211:18                     19 297:23 301:15
    319:15                    prep                       probably                   provision
   Plaintiffs'                 198:19 200:3
                                                          226:5 261:23               199:9
    202:19 213:12 247:5       preparation
    248:7 289:6 291:8
                                                         problem                    pull
                               204:3 210:4 308:7,10
                                                          218:14 241:13 243:9        205:10
   pleasantries               prepare                     279:8
    306:6 308:24
                                                                                    pursuant
                               203:12 204:9,12,17,20
                                                         proceed                     213:8 305:3,4 310:24
   please                      205:23
                                                          213:2 217:22 219:7         313:17
    201:8 208:11 213:17       prepared
    238:23 305:10 306:3
                                                         process                    pursue
                               205:1 231:23
                                                          256:2 263:9 265:3,12       311:7,11 312:3 316:5
    311:3 313:20 316:1
                              present                     269:1 282:2
    317:4                                                                           pursuing
                               211:1,6,25 214:6,25
   Plibrico                                              produce                     312:7
                               215:20 217:25 243:11
                                                          284:5 297:8
    278:8                      244:10,16 311:25 312:18                              purview
   plow                        315:20 317:8,11           produced                    258:8




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 52 of 57 PageID:
                                  48704

                                  DONNETTE WENGER - 03/12/2018                                           i17
                               raised                     receiving                   209:10 233:3 235:5
               Q                199:14                     239:17 280:19,23           237:8 240:10 241:23
                                                                                      247:23 249:16 265:21,25
                               Raytech                    recess
   qualified                                                                          266:5,8 267:4,9,25
                                278:9                      216:1 220:24 274:13
    298:11                                                                            268:10 269:13 275:1
                                                           304:5
                               re-send                                                305:17 309:5 313:24
   question                     227:12                    recollection                317:23 318:13
    201:4,9 211:13 213:13,                                 239:17
    15,17,20,23 214:3,18,21    reached                                               regards
    215:9,12 216:5,16,22        254:24                    recommendation              218:1 318:2
    217:3,20,22 219:13                                     237:8
                               read                                                  reject
    220:8,11,14 222:22          208:16 213:25 214:6       recommendations             272:7,20
    223:8 224:13 238:21,23      220:17 303:20              273:5
    243:15,18 244:7 252:4,5                                                          relate
    258:7 262:6 264:5 287:7,   ready                      recommended                 208:14 247:6 249:21
    9 296:11 298:2 303:18       200:12                     270:16 298:20              270:10
    304:1 305:7,10 306:2,4     really                     reconsideration            related
    311:1,4 313:21 315:24       206:23 208:16,19 221:16    199:13,16,17 213:12        200:6 211:5 223:19
    316:1 317:5                 223:3 232:12 247:23                                   224:2 229:7 232:7 233:5
                                                          record                      243:12 246:19,23 260:6
   questioned                   305:14 307:16
                                                           198:6 199:23 214:18
    203:17                                                                            265:16 276:11,21 277:3,
                               reason                      216:2 220:21 252:18,24,
                                                                                      11,15,16,18,24 278:1,2,
   questioning                  201:18 239:24 245:9        25 274:12,16 304:4,6
                                                                                      4,12,13,15,16,17 281:12
    198:14,20 199:2 260:13      285:6,12
                                                          records                     284:13
    267:14 306:21              reasonable                  225:6 226:16 227:8
                                                                                     relates
   questionnaire                274:6 295:4,21 296:2       228:16,17
                                                                                      213:6 214:4 232:22
    225:14 229:13,15,17,20,     298:5
                                                          recover                     249:8 276:15,17,19,23
    25 230:11 231:19           reasons                     314:13                     277:1,4,6,8,9,13,20,22
   questions                    237:22,25 238:15 239:2,                               278:9
                                                          recovered
    198:10 201:2,16 205:24      19 240:11,23 241:16
                                                           251:20                    relating
    210:3,19 213:1 218:1,3,     242:15 245:17 258:17
                                                                                      198:10 215:20 224:15
    25 220:2 225:16 229:19,     265:6,21                  refer                       232:18 262:21 264:3
    23 247:10 252:12 285:25                                200:20 282:25              279:11
                               reassertion
    287:5 304:9,13,18           199:19                    referenced                 relevant
    314:15 317:10,13 318:25
                                                           275:5                      229:22
    319:5,14                   recall
                                210:12 223:19 241:2       referral                   rely
   quick                        247:8 272:16,17 273:19     313:14 314:19 316:3
    198:5                                                                             246:19 260:2
                                286:9 287:8,9 301:11
                                305:11,16,20 306:5,10
                                                          referred                   remaining
   quickly                                                 269:1 274:25 288:14
    275:11 280:3                307:8 308:12 310:19,21                                199:20
                                                           312:24 317:18
                                311:18,23 317:6,12,14
   quite                                                                             remedy
                                318:15                    referring
    255:9 257:3 298:15                                                                218:20
                                                           199:9 230:8,14 241:24
    313:22                     receive
                                                           313:2 316:3               remember
                                206:18 234:20 235:4
   quote                                                                              203:22 206:22 210:1,2,7
                                250:3,10,16 251:2,9       refers
    290:15 291:10 292:8,23                                                            212:1 217:25 218:5
                                295:21 296:3               299:15
    294:9,13 300:1,15 303:1                                                           221:18 222:3,7,10 223:3,
                               received                   reflected                   7,16 224:8,11 229:13,16,
                                206:16 207:24 227:11       278:22                     21,23,24 230:1 231:1,3,
               R                228:5 230:12 234:3                                    10 233:19 234:12
                                235:25 236:4,5 260:7      regard                      236:20,25 238:6,10,12,
   raise                        262:5 281:2 283:25         278:20                     18 239:9,15 240:5,7,25
    213:18                      285:7,13,17,21 295:5      regarding                   241:2 242:17 243:22
                                                                                      245:11,19,23 246:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 53 of 57 PageID:
                                  48705

                                 DONNETTE WENGER - 03/12/2018                                            i18
    247:12 248:17,22 252:14   respond                   Roth                       saw
    255:2,7 262:3 266:23       201:3,8 300:16 304:19     198:2 212:23               231:16 308:22
    267:18 268:5,7,13,16       309:19
                                                        Roth's                     saying
    269:10,16 272:22,25
                              responding                 213:11                     219:25 237:7 257:7,9,10,
    286:4,5,20 301:3 302:9
                               287:5                                                15,22 258:18 259:3,19,
    308:5,18,22 310:10,13                               Roughly
                                                                                    22 266:16 297:5
    313:12,25 314:25 315:3,   responds                   313:11
    15                         263:22                                              says
                                                        route
                                                                                    265:9 271:21 284:25
   repeat                     response                   213:3
                                                                                    285:1,3 287:6 290:10,15
    238:23                     199:4 264:1 265:9
                                                        row                         292:8,22 293:20 299:15
                               267:10,21 268:1 269:25
   reply                                                 285:3                      300:1,15 301:25 302:16
                               270:6 274:23,24
    268:10
                                                        RT                         scheduling
                              responses
   reporter                                              285:18 289:7,17,25         206:18
                               215:19 230:24 231:11,
    202:8 275:13                                         290:11,19 291:7,11,15,
                               18,20,22 260:24 261:3                               scientists
                                                         16,21 292:9,12 293:14
   reports                     262:16 263:18 309:5,15                               294:21 297:18
                                                         296:15,25 297:18 298:3,
    303:4,5
                              responsible                4,6 300:2,24 301:6        scrutinizing
   represent                   238:8 283:3,13            302:17                     280:2
    258:16
                              responsive                RTV                        Sealing
   representative              264:5 265:11              300:21                     277:1,3
    208:11
                              restrictions              Rubber                     search
   represented                 319:4                     291:12,17 302:1            245:22 246:2
    209:16 248:5 300:6
                              result                    Rule                       searched
    307:24
                               251:16                    305:5                      232:6
   representing
                              retention                 ruled                      second
    246:15 316:20
                               271:14,20                 213:25 219:3               203:13 206:25 229:3
   request                                                                          252:18 258:4 259:8
                              return                    rules
    199:25 265:11                                                                   261:3 269:25 271:20,21
                               272:15                    200:5,21 220:4
                                                                                    272:1 292:3,6 294:4,6
   requested
                              returned                  ruling                      302:12,16
    225:8 263:19
                               233:23 234:9,11,25        198:4,8,13,17 213:11
                                                                                   see
   requests                                              220:17
                              review                                                216:14,20 228:10 232:20
    309:20
                               201:23 202:23 203:20     rulings                     239:12 242:2 243:9
   rescheduling                204:2,9,12 262:9 280:4    219:19                     246:2,23 261:4,9 262:17,
    206:13                     307:1                                                21 263:2,7,11,16 270:1
                                                                                    271:24 272:3 275:1,20,
   Research                   right                                 S
                                                                                    24 276:5 279:19 281:19
    292:10                     199:1 215:4 226:8
                                                                                    283:22 284:19,25 285:2,
                               235:16 254:7 262:13      Safety
   reserve                                                                          4 287:6,11 289:8 290:2,
                               264:15 269:5 270:4        293:14
    319:17                                                                          10,20 291:7,18 292:3,10,
                               272:2 290:23 297:9,20,
                                                        sanction                    13 293:2,10,16,22 294:6,
   resolutions                 25 315:9,18 317:16,20
                                                                                    18 299:16,19,25 300:3,
    262:25                     319:7                     218:21 219:8
                                                                                    12,21 301:24 302:12,23
   resolve                    right-hand                sanctions                   303:9
    295:5 299:1                216:12 284:20             199:7
                                                                                   seek
   respect                    role                      satisfied                   282:2 298:18 311:9
    295:3 296:25               253:10,13 311:16          318:24                     312:8

   respectfully               room                      saved                      seeking
    198:20 211:16 215:5        217:1 223:5,16 306:11     234:12                     252:9 255:21
    252:9                      308:9



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 54 of 57 PageID:
                                  48706

                                     DONNETTE WENGER - 03/12/2018                                       i19
   seen                         284:15                    Sixth                      specific
    246:18 261:6,25 270:5                                  294:7,9                    199:13 207:23 217:20
                               Seventy-four
    284:16 296:20                                                                     224:13 226:15 229:23
                                276:19                    small
                                                                                      252:10 305:16,20 307:8,
   selling                                                 228:4 287:1
                               shame                                                  18
    291:11 292:25
                                308:2                     sold
                                                                                     specifically
   send                                                    288:4,9 291:16,22
                               she's                                                  200:6 214:4,8 222:3,24
    207:20 209:8 235:21
                                202:3 235:7               somebody                    223:4,7 224:9,11 225:20
    236:21 237:6
                                                           250:2,8                    227:24 230:5 231:3
                               sheet
   sent                                                                               236:25 238:6 239:9
                                285:12 301:23             sorry                       241:1,2 245:11 249:15
    203:15 205:4,9 225:10
                                                           207:3 208:18 218:6
    227:11 228:1 229:15        short                                                 specifics
                                                           229:4 230:10 239:14
    230:22 232:12 234:15        308:3
                                                           240:15 242:21,23           278:20 313:25
    237:21,24 240:2,6 262:7
    272:14
                               shortly                     261:13,24 270:14 272:3
                                                                                     specified
                                202:20 209:23 211:20       286:23,25 287:2 294:5
                                                                                      279:3
   sentence                     212:15,18 218:10 235:24    295:17
    271:21 292:6 293:20         244:11 245:16 248:13                                 spoke
                                                          sort
    300:12                      263:13 269:4 304:24                                   211:25 216:19 221:13,15
                                                           218:3 219:9 226:17
                                305:1 310:9,14                                        223:24 240:25
   sentences                                               234:20 268:22 297:7
    303:1                      show                                                  spoken
                                                          sought
                                205:2,3 248:20 275:7                                  206:17 207:16 208:21,24
   served                                                  258:15
                                                                                      209:9,22 246:9 249:24
    230:9,13 261:23            showed
                                                          sound
                                226:13 314:2                                         stack
   session                                                 226:7 242:9 280:7
                                                                                      275:13,21
    198:19 200:3 210:4         showing                     288:23,24 310:12
    247:9 286:19                292:16                                               stamp
                                                          sounded
                                                                                      299:19
   set                         shown                       288:21
    203:13 208:10 261:1,3,      248:23 309:24 310:3                                  start
                                                          sounds
    12,19,22 262:16 274:20                                                            217:4 224:15 236:12
                               side                        238:5 285:19 288:17
                                                                                      304:8
   settle                       300:16
                                                          source
    237:4,7 254:1,9 273:6,                                                           started
    12,14,21 295:12,19
                               sign                        247:11,14 249:7
                                                                                      198:8
                                272:15
    298:13 300:18,24 301:6                                Southern
                                                                                     starting
   settlement                  signature                   285:14
                                                                                      241:14 312:17
                                271:18 319:19
    237:9 270:17 271:22                                   speak
                                                                                     starts
    272:6,7,18,21 274:1,5,6    signed                      204:23 216:16,19,22
                                                                                      293:10
    275:23,24 276:4,9,11,13,    234:25 241:3 255:18        221:3 239:11 247:23
    15,18,20,23 277:1,4,5,9,    271:15 289:10              280:9                     state
    12,13,15,17,19,21,25                                                              228:7 294:13
    278:1,3,4,6,8,10,12,14,    significant                speaking
    15,16,18 280:5,20,24        251:10                     217:10,12 219:10 238:10   stated
                                                           269:3                      199:22 305:4
    281:5 283:8,15,17,24       significantly
    285:7,13,17,21 295:4,22     316:6,16                  speaks                     statement
    296:15,16 298:7 299:1                                  287:16 303:17,19           306:19
    301:9,14                   sir
                                252:8                     Special                    states
   settlement-related                                      198:4,9,16 199:5 211:3     293:13 294:9
    275:19                     sit                         213:10,18,24 214:6
                                203:7 238:13 258:24                                  stay
                                                           217:14 218:17 219:17
   settlements                  269:11                                                221:20
                                                           220:4,17 304:12 305:5,
    237:16 260:5,13 264:12
    273:1 279:11,19,20         site                        25 310:25 313:18          stipulate
    281:20 282:9,18 283:23      291:8 293:15                                          278:21




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 55 of 57 PageID:
                                  48707

                                 DONNETTE WENGER - 03/12/2018                                              i20
   studies                    Supply                      talked                     they're
    293:25 303:7               277:17,19                   226:23 240:20 286:6        208:3 262:3 272:5
                                                           317:15                     283:14 293:4
   stuff                      support
    207:20 274:9               259:21                     talking                    they've
                                                           222:19,23 225:23 261:22    234:23 284:15 288:25
   subject                    sure
                                                           267:14 304:22 307:22
    213:2,6 304:14 305:24      200:9 211:12 215:25                                   thing
                                                           308:10
    306:18 310:23 311:20       225:22 232:12,13 236:10                                205:1 305:11 315:11
    313:16 315:23 316:9        238:7,20,23,25 242:25      taxes
                                                                                     things
    319:3                      245:2 246:17 250:23         226:13
                                                                                      200:7,21 206:15 209:8
                               252:23 258:1 262:12
   submissions                                            Technologies                225:10 235:12 272:11
                               270:8 273:8 274:11
    279:12                                                 277:2,3                    281:23 307:17
                               279:9 281:18 284:4
   submit                      313:22 318:2,8             tell                       think
    255:17 303:4                                           210:22 212:17 218:9        203:6 205:10 206:20
                              swear
                                                           224:1 234:22 241:15,22     207:15,17,23 209:7,9
   submits                     202:5
                                                           243:5,17,19 245:8,13       210:10 212:2,12,16,20
    255:24
                              sworn                        255:11 305:1 310:22        213:5,7,10 214:2,20,23
   submitted                   200:16 202:7,8              311:19 313:13 315:4        215:21 217:3,13 218:2
    255:12,18 256:5 265:16                                                            220:6 221:7 222:3
                              system                      telling
    303:5                                                                             225:19,23 226:12 227:9,
                               312:9                       241:17 248:12 318:11
                                                                                      10,24,25 230:1,17
   subsequent
                                                          ten                         231:16,21 232:4,23
    206:19 223:6
                                           T               239:14                     233:16,23 236:25 241:9
   substance                                                                          242:19 244:1,13,18
                                                          tends                       245:9,20 246:7 248:22
    218:13 235:5 240:23       T&n                          209:7
    243:10 270:16              278:15                                                 251:13 253:24 254:4
                                                          terminology                 255:1 256:12 261:8
   substantive                take                                                    262:10 263:4 267:18
                                                           238:8
    215:19 220:8 222:20        198:5,14,21 200:7                                      268:23 270:3,8 273:9,24
    235:25                     201:12,13 208:17 215:23    testified                   279:17 286:9 288:18,23
                               218:17 224:12 244:21        200:17 294:14              289:14 295:20 299:9
   such-and-such
    236:2                      248:15,18 263:23 264:8,    testifying                  304:23 307:15,23 309:2,
                               24 269:17 274:8 275:8       294:21 297:19              9,25 310:19 311:20
   sued                        304:3                                                  312:16,19 313:10,15
    265:21                                                testimony                   314:11 315:14,15 318:23
                              taken                        201:19 203:8,24 210:12
   suggest                     199:10 216:1 220:24                                    319:9
                                                           214:14 223:10,13 286:6,
    219:12                     274:13 304:5                                          thinking
                                                           11,13 287:7 290:16,18
   suggested                  talc                         298:4                      203:1
    314:16                     249:13 250:3,9,16,23                                  third
                                                          tests
   summary                     251:9,10 270:19 283:24,     292:15 298:3               219:24 258:5 259:9
    265:17 266:5,8 267:5,11    25 284:5,25 285:1,3,7,                                 271:25 293:11,13
                               14,22 287:8,10,14,19,23,   Thank
    268:1,11,19 269:7,14                                                             thought
                               24 288:3,9,13 290:12,20,    200:11 229:5 267:20
    288:15 289:7,18,25                                                                202:6 260:2 290:4
                               23 291:12,17,22 292:9,      279:9
    290:9 291:6 292:8                                                                 314:17
    293:19 302:19,23 303:8,    10,12,17,23 293:1,5,15,    Thanks
    14                         21 294:1,15,22 295:3        220:23                    thousand
                               296:2,12 297:1,5,19                                    282:10
   supplemental                303:2,12,13,23,24          there's
    260:25 262:16 269:25       311:23,25                   213:14 232:15 242:24      three
    270:6 274:19                                           257:3 270:1 284:20         212:13 302:25 309:12
                              talk                         290:2 292:21 293:20        318:21
   supplied                    206:23 243:10 312:12        296:21 319:1              threw
    226:18 291:7,14            314:12
                                                                                      231:22



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 56 of 57 PageID:
                                  48708

                                    DONNETTE WENGER - 03/12/2018                                        i21
   thrown                      314:4                       302:25 306:5,7,12 316:2   updates
    238:10 311:7                                                                      209:10
                              transpired                  two-minute
   time                        311:10 312:11 316:13,18     215:23
    202:4,25 205:14 206:14                                                                        V
                              Travelers                   two-thirds
    209:22 212:2 215:7
                               278:12,14                   302:13
    219:1,11,24 223:17                                                               vague
    225:9,24 226:9 227:6      tremolite                   types                       208:19
    233:21 236:10,13,24        292:13,24,25 293:2,16       251:4
    242:13,23 245:19,21        294:17                                                Valley
    252:12 260:5 261:20
                                                          Typically                   277:17,19
    267:15,22 268:14 269:6,
                              tried                        234:22
                               203:23 275:4 276:5                                    Vanderbilt
    15 272:5 286:10,14                                                                285:18 287:11,14 288:4,
                               311:6,14 312:3 316:2
    308:3,23 315:15,16                                                 U              9,13,17,18 289:7,18
   times                      trust                                                   290:11,23 291:7,11,15,
                               209:11 227:15 234:6,23     U.S.                        16 292:9,12,16 293:5
    219:3 232:10
                               235:3,16 236:1,3 246:20,    276:22 278:18              294:11 295:5,11,13,18,
   Tire                        24 255:19,22 258:3                                     20,22 296:4,16,25
    291:12,17 302:1            275:24 276:5,18,20         Uh-huh                      297:11,18 298:3,5,6
                               278:8 281:1,9 282:6         200:24 210:6 212:10
   today                                                                              299:1,2,5 300:2,6,24,25
                                                           224:23 226:4 228:15
    198:3 199:18 201:19       trusts                                                  301:6,7,14 302:8,17,20
                                                           249:6 274:21 276:16
    203:7 204:10,18,21,24      255:5,11,25 256:5,12                                   303:14,22
                                                           293:12
    205:13 215:13 219:15       279:12 281:3                                          Vanderbilt's
    232:21 238:13 258:24                                  unable                      289:25 290:9,19 291:6,
    261:7 269:11 270:18
                              truthful                     316:5
                               201:18                                                 21 292:7,16 293:15,19,
    282:7 296:1 304:22,25                                 underlying                  21 294:1,21,22 295:3
    306:1 310:7 319:6,10      truthfully                   263:2,7,15 264:14,22       302:18 303:2,8,12,13,23
                               201:3                       265:18,22 269:23 275:1
   today's                                                                           variations
    198:19 203:12 204:13      try                          318:14
                                                                                      283:11
                               211:11 235:11 267:19       understand
   told                                                                              variety
                               275:10,18 279:18 312:23     198:8 201:4,6,11 211:9
    201:6 205:3,23 206:9                                                              284:14 296:21
    208:24 212:2 218:2,3,24   trying                       212:22 220:19 225:25
    222:1 224:21 231:17        204:16 211:2 214:1          235:19 236:10 240:15      verbal
    233:17 241:5,16,19         217:11,12,13,18 275:10      253:25 316:17              268:23
    245:4,14 248:7 256:4       281:25 282:2 316:11        understanding              verification
    270:25 273:11,13,20                                    211:2,4 225:22 228:25      226:16
    286:9 304:12 307:14,23,   Tuesday
                               216:17,23 221:2,19          238:24 248:4 249:13
    24 308:12,15 314:24                                                              versus
                               222:5 308:14 309:22         253:19 258:1 282:16,23
    315:2 316:15 317:7,8                                                              301:25
                                                           283:2 288:7 311:22
    318:7                     turn                                                   view
                               216:11 262:15 269:17       understands
   Tom                                                                                213:13 250:15 257:11,14
                               274:18 284:19,23 289:24     198:4
    208:21                                                                            258:17 259:17,18
                               291:2 292:2 293:9 294:6    understood
   top                         299:18,21                                             vote
                                                           201:5,10 238:22
    299:6,15 301:24                                                                   208:11,12
                              turned                      unfortunate
   topics                      286:21 317:24                                         voting
                                                           300:13,15
    218:13 222:19 243:9                                                               208:5,18
                              Twenty-three                unfortunately
   total                       290:6                       250:24 262:18
    280:5                                                                                         W
                              two                         unwilling
   transcript                  225:23 231:1 235:11         300:16                    wait
    201:23 202:17,20 213:25    263:4 279:20 284:25
                                                          upcoming                    220:21 241:6
                               286:24 299:9 300:2
   transpire                                               306:8,16,25



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-27 Filed 07/23/20 Page 57 of 57 PageID:
                                  48709

                                DONNETTE WENGER - 03/12/2018                                          i22
   waived                      198:3,11,14,18 200:12,    word                      you'd
    213:14 219:2 220:12,16     15 202:3,16 216:4          281:2                     241:10 263:24 274:1,5
    319:19                     220:21 243:14 244:2                                  295:13,20
                                                         wording
                               252:9 253:2 260:22,25
   waiver                                                 217:16 245:12            you'll
                               271:13 274:18 281:25
    305:8 306:2 315:25                                                              210:2 276:5
                               284:10 289:3 299:10       words
   waiving                     304:8 305:7,10 306:1,3     240:22 270:15            you're
    311:2 313:19               310:25 311:21 312:21                                 201:7 213:16 214:22
                               313:19,20 315:24 316:1
                                                         work
                                                                                    215:5 222:23 225:23
   walk                                                   200:21 230:3 259:14
                                                                                    236:11 237:4 238:24
    279:13                    Wengerd's                   291:8 312:1 314:17
                                                                                    242:3 243:8 244:21
                               200:1
   walked                                                worked                     246:17 252:5,8 258:2,7
    280:14                    went                        221:16 225:7 226:13       260:14 262:12 266:25
                               259:25 280:3 309:15        228:8,11 291:23           267:14 268:20 269:3,11
   Walsh                       313:23                                               298:15,16 307:10 318:24
    208:25 209:3 249:24                                  working
                              weren't                     226:21 281:24 305:15     you've
   want                        245:9 265:15 268:4                                   200:25 201:5 209:11
                                                          312:3
    202:4 213:21 215:18
                                                                                    218:22 220:10 270:23
    218:13 225:24 242:24      Westfall                   world                      280:23 281:12 282:1
    258:1 262:2 264:8 275:7    249:4,8,20                 258:2 276:10,12
                                                                                    285:6 294:3 296:20
    312:19 315:8
                              what's                     worry                      314:23 315:1 318:25
   wanted                      201:1 239:12 249:7         217:17                    319:2
    246:23 256:13,20 257:22    262:11 285:12 307:11
                                                         worth
    258:3 259:2 279:8
                              whichever                   252:3,7 315:5                       Z
    313:23 314:9 319:10
                               311:25
                                                         wouldn't
   wasn't                                                                          zero
                              Wilcox                      257:2 300:19
    250:2 252:4 279:3                                                               285:4
                               276:14
    308:25                                               writing
                              Williams                    301:12
   way
                               201:22 202:18 209:14
    203:3,10 208:12 253:15                               writings
                               216:17,24 218:1 221:4
    273:5 283:3,18 296:11                                 271:3
                               224:1 226:25 227:5
    298:15 302:14
                               229:8 232:8 235:17        written
   we'll                       245:16 246:1 247:15        225:16 235:4,22 236:22
    220:20 304:19 319:16       248:1,13 249:24 250:4,     237:21,25 238:14,25
                               11,17 253:3 254:1,15,17    239:10,18,23 240:20
   we're                       264:3 269:4 280:21         268:21
    201:9 217:6 218:16
                               297:23 305:17,21 310:9
    219:6 220:7 232:23
                               317:23 318:14             wrong
    235:12 241:13 243:10                                  230:3,6
    312:16                    withdrawal
                               213:11                    wrote
   we've                                                  229:24
    212:21 216:7 226:23       withdrawn
    240:20 252:20 260:22       204:1 210:1 220:13
                               233:10 235:20 236:20
                                                                    Y
    262:7 266:16 271:13
    275:3,6,14 284:9 289:3     237:13,23 243:17 246:8
    299:10,11 317:15           257:6 259:17 265:1        yeah
                               266:6 273:12               207:5 232:20 288:20
   weak                                                   290:5 307:16 318:7
    300:20                    withdrew
                               199:16                    year
   weeks                                                  261:23
    308:16,21 317:15          Witness
                               229:4 294:5 319:19        years
   Wengerd                                                239:14 241:4 307:19



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
